EXHIBIT 10

AMENDMENT NO. 10 TO AMENDED AND RESTATED

REDUCING REVOLVING LOAN AGREEMENT

                 This Amendment No. 10 to Amended and Restated Reducing
Revolving Loan Agreement (this "Amendment") dated as of May 25, 2004 is entered
into with reference to the Amended and Restated Reducing Revolving Loan
Agreement dated as of May 28, 1998 among Aztar Corporation ("Borrower"), the
Lenders party thereto and Bank of America, N.A. (under its former name, Bank of
America National Trust and Savings Association), as Administrative Agent (as
amended, the "Loan Agreement"). Capitalized terms used but not defined herein
are used with the meanings set forth for those terms in the Loan Agreement.
Borrower and the Administrative Agent, acting with the consent of the Requisite
Lenders pursuant to Section 11.2 of the Loan Agreement, agree as follows:

                 1.      Amendment to definition of "New Subordinated
Debt".   Section 1.1 of the Loan Agreement is hereby amended so that the
definition of "New Subordinated Debt" reads in full as follows (with the
understanding that the amendment to this definition will not affect the
compliance with the Loan Agreement of any Indebtedness heretofore issued by the
Borrower under the prior definition):

 

           "New Subordinated Debt" means Indebtedness of Borrower (and any
Guaranty Obligation with respect thereto given by one or more of the Restricted
Subsidiaries of the Borrower) that (a) is unsecured, (b) has no principal due or
sinking fund requirement applicable prior to June 30, 2011 and (c) is issued
pursuant to an indenture or other agreement that contains subordination
provisions applicable to such Indebtedness and any such Guaranty Obligation,
interest blockage provisions, events of default, representations and covenants
that (i) are substantially the same as those in the Indenture governing
Borrower's 9% Senior Subordinated Notes due 2011 (as determined by the
Administrative Agent), (ii) are, taken as a whole, at least as favorable to
holders of senior indebtedness and less restrictive on Borrower and the
Restricted Subsidiaries (as determined by the Administrative Agent) as the terms
governing Borrower's 9% Senior Subordinated Notes due 2011, or (iii) have been
approved, in their sole discretion, in writing by the Requisite Lenders.

                 3.      Conditions Precedent. The effectiveness of this
Amendment shall be conditioned upon the receipt by the Administrative Agent of
all of the following, each properly executed by a Responsible Official of each
party thereto and dated as of the date hereof:

         (i)     Counterparts of this Amendment executed by all parties hereto;

         (ii)    Written consent of each of the Significant Subsidiaries to the
execution, delivery and performance hereof, substantially in the form of Exhibit
A to this Amendment; and

         (iii)   Written consent of the Requisite Lenders as required under
Section 11.2 of the Loan Agreement in the form of Exhibit B to this Amendment.


-1-



 

                 4.      Representation and Warranty. Borrower represents and
warrants to the Administrative Agent and the Lenders that no Default or Event of
Default has occurred and remains continuing.

                 5.      Confirmation. In all other respects, the terms of the
Loan Agreement and the other Loan Documents are hereby confirmed.






































-2-

                        IN WITNESS WHEREOF, Borrower and the Administrative
Agent have executed this Amendment as of the date first written above by their
duly authorized representatives.

AZTAR CORPORATION


By:     NEIL A. CIARFALIA                   
           Neil A. Ciarfalia

Title:  Vice President Treasurer                 
          [Printed Name and Title]

BANK OF AMERICA, N.A., as Administrative Agent

By:      JANICE HAMMOND                
            Janice Hammond

Title:  Vice President                              
          [Printed Name and Title]
































-3-


Exhibit A to Amendment

CONSENT OF SUBSIDIARY GUARANTORS

                    Reference is hereby made to that certain Amended and
Restated Reducing Revolving Loan Agreement dated as of May 28, 1998 among Aztar
Corporation ("Borrower"), the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent (as amended, the "Loan Agreement").

                    Each of the undersigned hereby consents to the execution,
delivery and performance by Borrower and the Administrative Agent of Amendment
No. 10 to the Loan Agreement.

                    Each of the undersigned represents and warrants to the
Administrative Agent and the Lenders that there is no defense, counterclaim or
offset of any type or nature to the Subsidiary Guaranty, and that the same
remains in full force and effect.

Dated: May 25, 2004

HOTEL RAMADA OF NEVADA


By:    N.W. ARMSTRONG, JR.     
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary    


AZTAR DEVELOPMENT CORPORATION


By:     NEIL A. CIARFALIA          
          Neil A. Ciarfalia
Title: Treasurer                                


AZTAR INDIANA GAMING CORPORATION


By:     N.W. ARMSTRONG, JR.     
          Nelson W. Armstrong, Jr.
Title: Vice President & Secretary    


RAMADA NEW JERSEY, INC.


By:    NEIL A. CIARFALIA          
         Neil A. Ciarfalia
Title: Treasurer                                


ATLANTIC-DEAUVILLE INC.



By:     NEIL A. CIARFALIA         
          Neil A. Ciarfalia
Title: Treasurer                               


ADAMAR GARAGE CORPORATION



By:     NEIL A. CIARFALIA         
          Neil A. Ciarfalia
Title: Treasurer                                







-4-



 

 

 

 

AZTAR MISSOURI GAMING CORPORATION


By:     N.W. ARMSTRONG, JR.  
          Nelson W. Armstrong, Jr.
Title: Vice President & Secretary  




RAMADA NEW JERSEY HOLDINGS
CORPORATION

By:     NEIL A. CIARFALIA            
          Neil A. Ciarfalia
Title: Treasurer                             

MANCHESTER MALL, INC.

By:     NEIL A. CIARFALIA       
          Neil A. Ciarfalia
Title: Treasurer                             

RAMADA EXPRESS, INC.

By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 

ADAMAR OF NEW JERSEY, INC.


By:     NEIL A. CIARFALIA      
          Neil A. Ciarfalia
Title: Treasurer                            




AZTAR INDIANA GAMING COMPANY, LLC

By:    Aztar Riverboat
          Holding Company, LLC,
          its Managing Member

By:     N.W. ARMSTRONG, JR.  
          Nelson W. Armstrong, Jr.
Title: Vice President & Secretary   

AZTAR RIVERBOAT HOLDING
COMPANY, LLC

By:    Aztar Indiana Gaming          Corporation, an Indiana
         corporation, its Member

By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary  
         [Printed Name and Title]

By:    Aztar Missouri Gaming          Corporation, a Missouri
         corporation, its Member

By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 
         [Printed Name and Title]

AZTAR MISSOURI RIVERBOAT GAMING COMPANY, LLC

By:    Aztar Riverboat Holding
         Company, LLC,
          its Managing Member

By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 

-5-

 




ADAMAR OF NEVADA


By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 


TROPICANA REAL ESTATE COMPANY, LLC


By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 







TROPICANA DEVELOPMENT COMPANY, LLC

By:    N.W. ARMSTRONG, JR.   
         Nelson W. Armstrong, Jr.
Title: Vice President & Secretary 




 
























-6-



Exhibit B to Amendment

CONSENT OF LENDER

                    Reference is hereby made to that certain Amended and
Restated Reducing Revolving Loan Agreement dated as of May 28, 1998 among Aztar
Corporation ("Borrower"), the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent (as amended, the "Loan Agreement").

                     The undersigned Lender hereby consents to the execution and
delivery of Amendment No. 10 to the Loan Agreement by the Administrative Agent
on its behalf, substantially in the form of the most recent draft thereof
presented to the undersigned Lender.

                      Date: May 21, 2004

 

 Bank of America, N.A.          


[Name of Institution]



By  SCOTT L. FABER            
      Scott L. Faber
      Managing Director             
      [Printed Name and Title]



 

                      Date: May 25, 2004

 

 Bank of Scotland                       


[Name of Institution]



By  KAREN WORKMAN        
      Karen Workman
     Assistant Vice President        
      [Printed Name and Title]



 

 

 

                      Date: May 25, 2004

 

  Comerica West Incorporated            


[Name of Institution]



By  KEVIN T. URBAN                     
      Kevin T. Urban
      CBR                                              
       [Printed Name and Title]





                      Date: May 24, 2004

 

  Calyon New York Branch             


[Name of Institution]



By  DIANNE M. SCOTT                
      Dianne M. Scott
      Managing Director                     
       [Printed Name and Title]



 

 

  Calyon New York Branch             


[Name of Institution]



By  FRANK HERRERA                
      Frank Herrera
      Director                                     
       [Printed Name and Title]







                      Date: May 21, 2004

 

 Deutsche Bank Trust Company Americas 


[Name of Institution]



By  STEVEN P. LAPHAM                        
      Steven P. Lapham
      Managing Director                                
      [Printed Name and Title]




                      Date: May 24, 2004

 

 Societe Generale                          


[Name of Institution]



By  THOMAS K. DAY                 
       Thomas K. Day
       Managing Director                  
       [Printed Name and Title]



 








